internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-112807-99 date date legend husband wife husband’s trust agreement wife’s trust agreement date date date individual bank foundation child dear this is in response to the letter dated date and prior correspondence submitted on your behalf by your authorized representative in which rulings are requested under sec_2055 and sec_2041 of the internal_revenue_code facts the facts submitted and representations made are as follows on date husband and wife each executed a revocable_trust agreement husband’s trust agreement and wife’s trust agreement plr-112807-99 and transferred substantially_all of their property except jointly owned property to their respective trusts on date husband and wife completely amended and restated their respective trust agreements and executed their wills under each spouse’s will any property a spouse owns at death will pass to his or her trust under the terms of the trust agreements upon the death of the first spouse all residences and personal_property are to be given to the surviving_spouse the remaining trust assets of the deceased spouse are to be divided into a marital trust and a family_trust the family_trust is to be funded with the deceased spouse’s available applicable credit_amount the marital trust is intended to qualify for the federal estate_tax_marital_deduction as qualified_terminable_interest_property and is to be funded with that amount of property which will reduce the deceased spouse’s estate_tax to zero the marital trust is to be further divided into a generation-skipping_transfer_tax gstt exempt trust marital trust and a gstt nonexempt trust marital trust at the death of the second spouse a family_trust will be temporarily created under that spouse’s trust agreement following the death of the second spouse after bequests to the children of husband and wife and a bequest to charity all of the remaining assets held under each spouse's trust agreement will pass to a charitable_lead_unitrust clut and a charitable_lead_annuity_trust clat the clut will be funded with the remainder of marital trust together with an amount equal to the second spouse’s remaining generation-skipping tax gst_exemption the clat will be funded with the remaining assets held under each spouse’s trust agreement the terms of the clut and the clat are set forth in husband’s trust agreement as amended and restated on date and as further amended in accordance with the proposed amendment submitted on date under the terms of husband’s trust agreement as amended in accordance with the date submission the term of the clut will begin on the date of death of the second spouse to die and will continue for years the unitrust_amount will be percent of the net fair_market_value of the clut valued as of the first day of each taxable_year of the clut the unitrust_amount will be paid in equal quarterly installments on the last day of each quarter from current income and to the extent current income shall be insufficient from accumulated income and to the extent accumulated income shall be insufficient from principal including capital_gains any income of the clut for a taxable_year which exceeds the unitrust_amount will be added to principal in determining the charitable_contribution_deduction for the charitable lead_interest of the clut the trustee will use the lowest interest rate allowable under sec_7520 ie for the month plr-112807-99 of the death of the second spouse to die or either of the two preceding months or if the alternate_valuation_date is used the month of the alternate_valuation_date or either of the two preceding months the unitrust_amount may be paid only to or for_the_use_of charitable organizations as described in sec_170 sec_2055 and sec_2522 of the internal_revenue_code the charitable beneficiaries will be those charitable organizations selected by the trustee in the trustee's sole discretion including foundation and may be changed by the trustee from time to time if when distributions are due a selected beneficiary is no longer a charitable_organization described in sec_170 sec_2055 and sec_2522 of the code the trustee may make payment to a charity that is so described the trustee may not appoint any property of the clut to the trustee the trustee's estate the trustee's creditors or the creditors of the trustee's estate no additions may be made to the clut after it is funded the obligation to pay the unitrust_amount from the clut commences with the date of the death of the second spouse but payment may be deferred to the end of the taxable_year in which the trust is completely funded within a reasonable period from that date the trustee shall pay to in the case of an underpayment or shall receive from the charitable income beneficiaries in the case of an overpayment the difference between any amounts actually paid to the charities and the amounts payable plus interest compounded annually if the net fair_market_value of the clut assets is incorrectly determined for any taxable_year within a reasonable period after determination of the correct value the trustee will pay to the charitable beneficiaries in the case of an undervaluation or will receive from the charitable beneficiaries in the case of an overvaluation an amount equal to the difference between the amount payable and the amount actually paid the trustee is prohibited from engaging in any act of self- dealing as defined in sec_4941 of the code from retaining any excess_business_holdings as defined in sec_4943 which would subject the trust to a tax under sec_4943 from making any investments which would subject the trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 to the extent required the trustee will distribute property of the trust at such time and in such manner as not to subject the trust to tax under sec_4942 at the end of the charitable lead period the assets remaining in the clut will be distributed to a_trust for the grandchildren of husband and wife plr-112807-99 under the terms of husband’s trust agreement as amended in accordance with the date submission the term of the clat will begin on the date of death of the second spouse to die and will terminate on the twenty-fifth anniversary of that date the annuity amount will be percent of the initial fair_market_value of the clat assets as finally determined for federal estate_tax purposes of the estate of the second spouse to die in determining the charitable_contribution_deduction the trustee will apply the lowest available interest rate under sec_7520 ie for the month of the death of the second spouse to die or either of the two months preceding the second spouse’s death or if the alternate_valuation_date under sec_2032 is used the month of the alternate_valuation_date or either of the two months preceding that date the guaranteed annuity amount will be paid in equal quarterly installments from current income and to the extent current income shall be insufficient from accumulated income and to the extent accumulated income shall be insufficient from principal including capital_gains any income of the clat for a taxable_year which exceeds the guaranteed annuity amount will be added to principal no additions may be made to the clat after it is funded charitable beneficiaries of the clat will be those charitable organizations selected by the trustee in the trustee's sole discretion including foundation and may be changed by the trustee from time to time if when distributions are due a selected beneficiary is no longer a charitable_organization described in sec_170 sec_2055 and sec_2522 the trustee may make payment to a charity that is so described the trustee may not appoint any property of the clat to the trustee the trustee's estate the trustee's creditors or the creditors of the trustee's estate if the initial net fair_market_value of the trust assets is incorrectly determined the trustee will pay to the charitable income beneficiaries in the case of an undervaluation or receive back from the beneficiaries in the case of an overvaluation an amount equal to the difference between the amount properly payable and the amount actually paid including interest if there is a delay in funding the clat the trustee will pay the charitable beneficiaries an estimated annuity amount which will be subsequently adjusted the trustee will pay to the charitable income beneficiaries in the case of an underpayment or receive back from the beneficiaries in the case of an overpayment an amount equal to the difference between the amount properly payable and the amount actually paid including interest plr-112807-99 the trustee is prohibited from engaging in any act of self- dealing as defined in sec_4941 of the code from retaining any excess_business_holdings as defined in sec_4943 which would subject the trust to a tax under sec_4943 from making any investments which would subject the trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 to the extent required the trustee will distribute property of any of the trust at such time and in such manner as not to subject the trust to tax under sec_4942 at the end of the charitable lead term of the clat one-half of the remaining assets will be distributed to a_trust for the grandchildren of husband and wife and the other half will be distributed per stirpes among the issue of husband and wife husband and wife are each appointed as the initial trustee under each spouse’s respective trust agreement with child individual and bank to serve as successor trustee in that order if none of those named as successor trustee is able to serve then the successor trustee must be a bank with trust company powers you have requested the following rulings the charitable_annuity interest payable under the clat will qualify as a guaranteed_annuity_interest under sec_2055 and e vi the charitable unitrust_interest payable under the clut will qualify as a unitrust_interest under sec_2055 and e vii the power of the trustee to designate which charitable beneficiaries will receive payments from the clut and the clat and to change the charitable beneficiaries from time to time will not constitute a general_power_of_appointment under sec_2041 law and analysis charitable deduction sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private stockholder or individual under sec_20_2055-2 the amount passing to charity must be ascertainable and determinable as of the date of death similarly under sec_20_2055-2 if the trustee is empowered to divert the property or fund in whole or in part to a plr-112807-99 noncharitable purpose the deduction is limited to that portion if any of the property which is exempt from an exercise of the power under sec_2055 the estate_tax charitable deduction is not allowable where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly under sec_20_2055-2 in the case of decedents dying after date where an interest in property passes from the decedent for charitable purposes and an interest in the same property passes from the decedent for private purposes no deduction is allowed under sec_2055 for the value of the interest passing for charitable purposes unless the interest is a deductible_interest under sec_20_2055-2 the term deductible_interest includes a guaranteed_annuity_interest a guaranteed_annuity_interest is a right to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of an individual or individuals each of whom must be living at the date of death of the decedent and can be ascertained at such date an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the appropriate valuation_date under sec_20_2055-2 a charitable interest is a guaranteed_annuity_interest only if it is a guaranteed_annuity_interest in every respect under sec_20_2055-2 where a guaranteed_annuity_interest is in trust the instrument may provide that income of the trust in excess of the amount required to pay the guaranteed_annuity_interest shall be paid to or for_the_use_of a charity nevertheless the amount of the deduction is limited to the fair_market_value of the guaranteed_annuity_interest under sec_20_2055-2 a deduction will be allowed under sec_2055 only for the minimum amount it is evident plr-112807-99 the charity will receive thus if the date of death value of the guaranteed_annuity_interest exceeds the date of death value of the trust assets the allowable deduction is limited to the date of death value of the trust assets under sec_20_2055-2 the term deductible_interest includes a unitrust_interest a unitrust_interest is a right to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest the unitrust_interest may be paid for a specified term or for the life or lives of named individuals each of whom must be living at the creation of the trust under sec_20_2055-2 a charitable interest is a unitrust_interest only if it is a unitrust_interest in every respect under sec_20_2055-2 where a unitrust_interest is in trust the instrument may provide that income of the trust in excess of the amount required to pay the unitrust_interest shall be paid to or for_the_use_of a charity nevertheless the amount of the deduction is limited to the fair_market_value of the unitrust_interest under f v the present_value of a unitrust_interest is determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property in the present case with respect to the clat a charitable_annuity of percent of the initial net fair_market_value of the clat assets as finally determined for estate_tax purposes of the estate of the second spouse to die will be paid in equal quarterly installments over a 25-year term with respect to the clut a charitable unitrust_amount equal to percent of the net fair_market_value of the clut valued as of the first day of each taxable_year of the clut will be paid in equal quarterly installments on the last day of each quarter over a 25-year term accordingly based on the facts submitted and representations made and based on the proposed amendments to the trust agreements we conclude as follows the charitable_annuity interest payable under the clat as determined under the terms of husband’s trust agreement as amended on date and as further amended in accordance with the date submission will qualify as a guaranteed_annuity_interest under sec_2055 and e vi the charitable unitrust_interest payable under the clut as determined under the terms of husband’s trust agreement as amended on date and as further amended in accordance with the date submission will qualify as a unitrust_interest under sec_2055 and e vii plr-112807-99 power_of_appointment under sec_2041 the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date sec_2041 defines general_power_of_appointment as a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate in the present case the trustee may only pay the unitrust_amount from the clut and the annuity amount from the clat to or for_the_use_of charitable organizations as described in sec_170 sec_2055 and sec_2522 in addition the trustee may not appoint any assets from either charitable_lead_trust to the trustee the trustee’s estate the trustee’s creditors or the creditors of the trustee’s estate accordingly we rule that the power of the trustee to designate which charitable beneficiaries will receive payments from the clut and the clat and to change the charitable beneficiaries from time to time will not constitute a general_power_of_appointment under sec_2041 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in particular we express no opinion as to whether or not foundation is described in sec_170 sec_170 sec_2055 and sec_2522 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries branch by katherine a mellody senior technician reviewer enclosure copy for sec_6110 purposes
